PURCHASE AGREEMENT
 
This Purchase Agreement (this “Agreement”) is made as of January ___, 2009 by
and among Ms. Yan Li (the “Seller”), the purchasers set forth on the signature
pages hereto (each, a “Purchaser” and collectively, the “Purchasers”) and
China-Biotics, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, Seller desires to sell certain of her shares of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), to the Purchasers and
the Purchasers desire to purchase such shares.
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Sections 4(1) and 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), Seller desires to sell and transfer to each Purchaser
the number of shares of Common Stock set forth on such Purchaser’s signature
page hereto, which such shares of Common Stock were originally issued to the
Seller by the Company (the “Shares”) and each Purchaser desires to purchase the
Shares from the Seller.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration the receipt and adequacy
of which are hereby acknowledged, the Seller, the Company and the Purchasers
hereby agree as follows:
 
Section 1.           Agreement to Purchase.  Each Purchaser hereby agrees to
purchase, and the Seller hereby agrees to sell, the Shares set forth on each
such Purchaser’s signature page pursuant to the conditions set forth
herein.  The purchase price per Share being sold to the Purchasers hereunder is
$6.60 (the “Purchase Price”).
 
Section 2.            Closing; Delivery.
 
a.           The closing under this Agreement shall occur upon delivery of
executed signature pages to this Agreement and all other documents, instruments
and writings required to be delivered pursuant to this Agreement as provided in
Sections 2(b) and 2(c) to the offices of Winston & Strawn LLP, 200 Park Avenue,
New York, NY 10166 (the “Closing”) at 10:00 a.m. (eastern time) on such date as
the Purchasers and Seller may agree upon (the “Closing Date”).
 
b.           Following the execution of this Agreement, (i) the Seller will
deliver, or cause to be delivered, to the Company’s transfer agent the
certificate representing the Shares together with all executed stock power and
assignment documents which may be relevant in order to effectuate the transfer
of the Shares to the Purchasers and (ii) each Purchaser will deliver to the
Seller by wire transfer of immediately available funds to such account as
designated by Seller, a United States dollar amount equal to the product of the
Purchase Price multiplied by the number of Shares set forth on such Purchaser’s
signature page hereto.
 
c.           At the Closing, the Seller will deliver, or cause to be delivered,
to each Purchaser a facsimile copy of the certificate representing the Shares
being purchased by such Purchaser in the name of each such Purchaser.

 
 

--------------------------------------------------------------------------------

 
 
Section 3.           Representations and Warranties of each Purchaser.  Each
Purchaser, severally and not jointly, hereby represents and warrants to the
Seller and the Company as follows:
 
a.           Intent.  Such Purchaser is acquiring the Shares as principal for
its own account and not with a current view to or for distributing or reselling
such Shares, without prejudice, however, to such Purchaser’s right, at all
times, to sell or otherwise dispose of all or any part of such Shares pursuant
to an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws.  Nothing contained herein shall be deemed a
representation or warranty by any Purchaser to hold the Shares for any period of
time.  Such Purchaser is acquiring the Shares hereunder in the ordinary course
of its business and does not have any agreement or understanding, directly or
indirectly, with any person to distribute any of the Shares.
 
b.           Organization; Authority.  Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite partnership power and
authority to enter into and to consummate the transactions contemplated hereby
and otherwise to carry out its obligations hereunder. The purchase by each such
Purchaser of the Shares hereunder has been duly authorized by all necessary
action on the part of such Purchaser.  This Agreement has been duly executed by
each such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally.
 
c.           Purchaser Status.  Such Purchaser is an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  Such Purchaser is not a
registered broker-dealer under Section 15 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).
 
d.           Experience of such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.
 
e.           General Solicitation.  Such Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
f.           Independent Investment Decision.  Such Purchaser has independently
evaluated the merits of its decision to purchase the Shares pursuant to this
Agreement, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such
decision.  Such Purchaser has not relied on the business or legal advice of Roth
Capital Partners, LLC or any of its agents, counsel or affiliates in making its
investment decision hereunder, and confirms that none of such persons has made
any representations or warranties to Purchaser in connection with the
transactions contemplated by this Agreement.  Such Purchaser has had the
opportunity to conduct its own due diligence and have its questions regarding
the Company and the Shares answered to its satisfaction.

 
2

--------------------------------------------------------------------------------

 
 
g.           Non-Public Information.  Such Purchaser acknowledges that the
Seller may be an "affiliate" of the Company as such term is defined in the
Securities Act and the rules and regulations promulgated thereunder, and that
the Seller may have non-public information (which may or may not be relevant to
such Purchaser’s consideration of an investment in the Shares) with respect to
the Company which each Purchaser agrees need not be provided to him or her.
 
h.           Restricted Securities.  Such Purchaser acknowledges that the Shares
are “restricted securities” as defined in Rule 144 under the Securities Act.
 
Section 4.             Representations and Warranties of the Company.  The
Company hereby represents and warrants to each Purchaser as follows:
 
a.           Authority.  This Agreement has been duly executed by the Company,
and when delivered by the Company in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Company, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally.
 
Section 5.            Representations and Warranties of the Seller.  The Seller
hereby represents and warrants to each Purchaser and the Company as follows:
 
a.           Power and Authority.  Such Seller has full authority and power to
execute and deliver this Agreement and subject in part to the truthfulness of
Purchasers’ representations herein, to sell and transfer the Shares to the
Purchasers as provided herein.  This Agreement has been duly executed and
delivered by such Seller and constitutes the valid and binding obligation of
such Seller enforceable against such Seller in accordance with its respective
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally.
 
b.           Ownership.  Seller is the sole and exclusive owner, beneficially
and of record, of the Shares, free and clear of any lien, encumbrance or pledge
and, except for restrictions on transfer imposed by applicable securities laws,
has the unconditional right to sell the Shares as contemplated by this
Agreement.  At the Closing, upon payment of the Purchase Price, the Purchasers
will acquire all right, title and interest in the Shares, free and clear of any
lien, encumbrance or pledge other than restrictions on transfer in accordance
with applicable securities laws.  Such Seller is not aware of any third party
claims with respect to the Shares.
 
c.           Solicitation.  At no time did such Seller present or solicit, by
means of any publicly issued or circulated newspaper, mail, radio, television or
other form of general advertising or solicitation, in connection with the offer,
sale and purchase of the Shares.

 
3

--------------------------------------------------------------------------------

 
 
d.           No Conflicts.  The execution and delivery of this Agreement and the
performance of its respective terms will not, with or without the giving of
notice or the passage of time, conflict with, constitute a violation or breach
of or result in a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel or require any
notice or consent under (a) any contract, security interest, or other
arrangement to which such Seller is a party or by which such Seller or its
property is bound or to which any of such Seller’s assets are subject, (b) any
order, writ, injunction, award, decree, decision or ruling of any court,
arbitrator or governmental or regulatory body against or binding such Seller or
its property, or (c) any statute, law, rule or regulation of any jurisdiction to
which Seller or its property may be subject.
 
Section 6.            Certain Obligations of the Parties.  The Seller covenants
and agrees to provide to the Purchasers and the Company any and all documents
which may be reasonably required in order to effectuate the transactions
contemplated by this Agreement, including, without limitation, the opinion of
counsel referenced in Section 2 above.  The Company will use its reasonable best
efforts to prepare and file with the Securities and Exchange Commission a
registration statement, including the prospectus, for an offering to be made on
a continuous basis pursuant to Rule 415 of the Securities Act, on Form S-1 (or
on such other form appropriate for such purpose) (collectively, the
“Registration Statement”) by the 30th day following the Closing Date covering
the resale by the Purchasers of the Shares and naming the Purchasers as Selling
Stockholders therein.  Each Purchaser shall cooperate with the Company in
providing any required or advisable information regarding such Purchaser for
inclusion in the Registration Statement and shall be solely responsible for all
such information provided by it for inclusion (and, pursuant to Section 9c.
hereof, shall indemnify, defend and hold harmless the Company, its officers,
directors employees, agents, affiliates and advisors from and against any and
all costs and liabilities incurred by any of them arising from or relating to
any untrue statement or omission of material facts relating to such Purchaser
provided by or omitted by such Purchaser).  The Company will use its reasonable
best efforts to cause the Registration Statement be declared effective under the
Securities Act as soon as possible but, in any event, no later than the 120th
day following the Closing Date, and shall use its reasonable best efforts to
keep the Registration Statement continuously effective during the entire
Effectiveness Period.  For purposes hereof, “Effectiveness Period” shall mean
the period commencing on the date on which the Registration Statement is first
declared effective by the Securities and Exchange Commission (the “Effective
Date”) and ending on the earliest to occur of (a) the second anniversary of such
Effective Date, (b) such time as all of the Shares covered by the Registration
Statement have been publicly sold by the Purchasers pursuant to the Registration
Statement, or (c) such time as all of the Shares covered by the Registration
Statement may be sold by the Purchasers without volume restrictions pursuant to
Rule 144 of the Securities Act, in each case as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company's transfer agent and the affected Purchasers.  Each
Purchaser covenants and agrees that it will comply with the prospectus delivery
requirements of the Securities Act as applicable to it in connection with sales
of Shares pursuant to the Registration Statement.  Each Purchaser covenants and
agrees that it will comply with federal and state securities laws applicable to
it in connection with sales of Shares pursuant to the Registration Statement.
 
Section 7.            Conditions Precedent to the Obligation of the Seller to
Sell the Shares on the Closing Date.  The obligation hereunder of the Seller to
sell the Shares to the Purchasers is subject to the satisfaction or waiver, on
or before the Closing, of each of the conditions set forth below.

 
4

--------------------------------------------------------------------------------

 
 
a.           This Agreement shall have been executed by the Purchasers and the
Company and delivered to the Seller;
 
b.           The representations and warranties of each Purchaser shall be true
and correct in all material respects as of the date when made and as of the
Closing Date; and
 
c.           No statute, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
Section 8.           Conditions Precedent to the Obligation of each Purchaser to
Purchase the Shares on the Closing Date.  The obligation hereunder of each
Purchaser to purchase the Shares from the Seller is subject to the satisfaction
or waiver, on or before the Closing, of each of the conditions set forth below.
 
a.           This Agreement shall have been executed by the Seller and the
Company and delivered to each Purchaser;
 
b.           The representations and warranties of the Seller and the Company
shall be true and correct in all material respects as of the date when made and
as of the Closing Date;
 
c.           No statute, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement; and
 
d.           The Seller shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.
 
Section 9.            Indemnification.
 
a.           The Seller hereby agrees to indemnify and hold harmless each
Purchaser and its respective officers, directors, shareholders, employees,
agents and attorneys against any and all losses, claims, damages, liabilities
and expenses incurred by each such person insofar as such losses, claims,
demands, liabilities and expenses arise out of or are based upon any breach of
any representation, warranty or agreement made by the Seller in this Agreement;
provided, however, in no event shall the maximum aggregate liability of the
Seller to each Purchaser pursuant to this Section 9 be in excess of the product
of the Purchase Price multiplied by the aggregate number of Shares purchased by
such Purchaser hereunder.
 
b.           The Seller hereby agrees to indemnify and hold harmless the Company
and its respective officers, directors, shareholders, employees, agents and
attorneys against any and all losses, claims, damages, liabilities and expenses
incurred by each such person insofar as such losses, claims, demands,
liabilities and expenses arise out of or are based upon (i) any breach of any
representation, warranty or agreement made by the Seller in this Agreement; (ii)
any violation or alleged violation by the Seller of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of her obligations under this Agreement; or
(iii) any untrue or alleged untrue statement of a material fact made by the
Seller in the Registration Statement or in any amendment or supplement thereto,
or arising out of or relating to any of the Seller’s omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided, however, in no event shall
the maximum aggregate liability of the Seller to the Company pursuant to this
Section 9 be in excess of the funds received by Seller in connection with the
sale of Shares pursuant to this Agreement.

 
5

--------------------------------------------------------------------------------

 
 
c.           Each Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Seller and the Company and each of their
directors, officers, agents, advisors and affiliates against any and all losses,
claims, damages, liabilities and expenses incurred by each such person insofar
as such losses, claims, demands, liabilities and expenses arise out of or are
based upon any breach of any representation, warranty or agreement made by such
Purchaser in this Agreement; provided, however, in no event shall the maximum
aggregate liability of such Purchaser to the Seller pursuant to this Section 9
be in excess of the product of the Purchase Price multiplied by the aggregate
number of Shares purchased by such Purchaser hereunder.
 
Section 10.         Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.  This Agreement may not be amended or any provision
hereof waived in whole or in part, except by a written instrument signed by the
parties hereto.
 
Section 11.         Governing Law.  This Agreement shall be governed and
interpreted in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.  Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (each, a
“Proceeding”) shall be commenced exclusively in the state and federal courts
sitting in the City of New York, Borough of Manhattan (the “New York
Courts”).  Each party hereby irrevocably submits to the exclusive jurisdiction
of the New York Courts for the adjudication of all Proceedings, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any New York Court, or that
any such New York Court is an inconvenient or improper forum for such
Proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any Proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address set forth on the signature page hereto
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding. If there shall be
commenced a Proceeding, then the prevailing party in such Proceeding shall be
reimbursed by the adverse party or parties for its reasonable attorneys fees and
other expenses incurred in connection therewith.

 
6

--------------------------------------------------------------------------------

 
 
Section 12.          Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]

 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
SELLER
     
 Ms. Yan Li
 
Address:
 
Facsimile:
 
PURCHASER
     



By:
     
Name:
 
Title:
   
Address:
   
Facsimile:
Attn:

 
Number of Shares being purchased:
 



CHINA-BIOTICS, INC. (FOR THE PURPOSE OF SECTIONS 3, 4, 5, 6, 9(b), 9(c), 10, 11
and 12 ONLY)
   
By:
     
Name:
 
Title:
   
Address:
   
Facsimile:
Attn: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 